PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Delescluse et al.
Application No. 15/554,593
Filed: 30 Aug 2017
Patent No. 10,886,686
Issued: 5 Jan 2021
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT	
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
:
Docket No. 7025.004USWO


This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed March 1, 2021 requesting that the patent term adjustment determination for the above-identified patent be changed from 98 days to 135 days. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On January 5, 2021, the above-identified application issued into U.S. Patent No. 10,886,686.  The patent issued with a PTA of 98 days. The PTA of 98 days was based upon 156 days of “A” delay plus 0 days of “B” delay, reduced by 58 days of Applicant delay.  The present request for redetermination of the patent term adjustment was timely filed within two months of the patent issue date.  The assessment of “A” and “B” is not at issue.  At issue is Applicant delay, specifically the 37 days assessed under 37 CFR 1.704(c)(10) for the filing of a “REPLY TO NOTICE OF ALLOWANCE” on November 30, 2020.

The present petition

Patentee argues that he was improperly assessed Applicant delay of 37 days under                     37 CFR 1.704(c)(10) for the submission of a “REPLY TO NOTCE OF ALLOWANCE” on November 30, 2020.

Discussion

The Office has deemed that the filing of a response to the examiner’s reasons for allowance is not a failure to engage under 37 CFR 1.704(c)(10).  See MPEP 2732.  Accordingly, the assessment of 37 days of Applicant delay with respect to the “REPLY TO NOTICE OF ALLOWANCE” is not warranted.

However, a review of the application also reveals that Applicant filed a corrected ADS on November 30, 2020, changing the Applicant’s name.  37 CFR 1.704(c)(10) states that a circumstance that constitutes a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application includes:

	Submission of an amendment under § 1.312  or other paper, other than a request for 	continued examination in compliance with § 1.114, after a notice of allowance has been 	given or mailed, in which case the period of adjustment set forth in § 1.703  shall be 	reduced by the lesser of: 

	(i) The number of days, if any, beginning on the date the amendment under § 1.312 or 	other paper was filed and ending on the mailing date of the Office action or notice in 	response to the amendment under § 1.312 or such other paper

As such, Applicant delay under 37 CFR 1.704(c)(10) for the submission of the corrected ADS on November 30, 2020 should have been assessed.  The number of days of Applicant delay under 37 CFR 1.704(c)(10) for the corrected ADS is calculated as 5 days, from November 30, 2020 to December 4, 2020, the day the Office mailed the filing receipt.

Overall PTA Calculation

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
156 + 0 + 0 – 0 – 26 = 130

Conclusion

Patentee is entitled to PTA of one hundred thirty (130) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 156 + 0 + 0 – 0 – 26 = 130 days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred thirty (130) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.
/Cliff Congo/
Cliff Congo
Attorney Advisor – Office of Petitions

Enclosure:  Copy of DRAFT Certificate of Correction



UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  10,886,686
		DATED            :  January 5, 2021   
		INVENTOR(S) :  Delescluse et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 98 days.

      Delete the phrase “by 98 days” and insert – by 130 days--